 In the Matter of THE BE ITCHERMANUFACTURING CORPORATIONandJAMESSAVOCA(ANINDIVIDUAL)Case No. 8-C-1976.-Decided March 3,1618Mr. John Hull, Jr.,for the Board.Messrs. Fred J. PerkinsandCalvin If. Arter,of Cleveland,. Ohio,for the respondent.Mr. James Saroca,in person, the charging party.DECISIONANDORDEROn December 19, 1946. Trial Examiner Isadore Greenberg issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of the respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'We agree with the Trial Examiner's finding that the respondent'sdischarge of employee Savoca, because of the remarks made by him atthe April 5, 1946, bargaining meeting, was unlawful.Collective bargaining between an employer and his employees isplainly a form of employee activity protected by Section 7 of the Act.Usually negotiations take place between an employer and the repre-sentative or representatives of his employees. In the present case,1Those provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated, are continued in Section 8 (a) (1) and8 (a) (3) of the Act as amended by the Labor Management Relations Act, 1947.76 N. L. R. B., No. 83.526 THE BETTCHER MANUFACTURING CORPORATION527itwas the respondent who elected to appear before, and to conduct hisbargaining negotiations with, his employeesen masse.2The process of collective bargaining takes on many aspects ofordinary trading 3 The stakes are high. Negotiation is designed to setup the framework for a long-run employer-employee relationship.4A frank, and not always complimentary, exchange of views must beexpected and permitted the negotiators if collective bargaining is tobe natural rather than stilted.The negotiators must be free not onlyto put forth demands and counterdemands, but also to debate andchallenge the statements of one another without censorship, even if,in the course of debate, the veracity of one of the participants occasion-ally is brought into question. If an employer were free to dischargean individual employee because he resented a statement made by thatemployee during a bargaining conference, either one of two undesirableresults would follow : collective bargaining would cease to be betweenequals (an employee having no parallel method of retaliation), oremployees would hestitate ever to participate personally in bargainingnegotiations, leaving such matters entirely to their representatives.We do not hold, of course, that an employee may never be lawfullydischarged because of what he says or does in the course of a bargainingconference.A line exists beyond which an employee may not withimpunity go, but that line must be drawn "between cases where em-ployees engaged in concerted activities exceed the bounds of lawfulconduct in `a moment of animal exuberance'(MilkWagon DriversUnion v. Meadowmnoor Dairies, Inc.,312 U. S. 287, 293) or in a mannernot activated by improper motives, and those flagrant cases in whichthe misconduct is so violent or of such serious character as to render theemployee unfit for further service." 5We find that Savoca's conduct,however regrettable, falls into the former rather than the lattercategory, and was not so extreme as to furnish justification for hisdischarge for engaging in concerted activities.Accordingly, we find, as did the Trial Examiner, that by dischargingJames Savoca on April 12, 1946, and by thereafter failing to reinstatehim, the respondent discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in The Grievance2 In view of the open nature of the meeting,it is immaterial whether, in answeringArter's contention,Savoca was carrying out the mandate of the majority of the employees,as found by the Trial Examiner,or was merely expressing his own views.The events in the tavern were merely a continuation of the session in the plant,and not-as the dissent suggests-a separate episode3Hill and Hook,Management at the Bargaining Table(1945),p. 255; Leonard J. Smith,Collective Bargaining(1946),p. 12.4Alexander R. Heron, "Collective Bargaining in Action:An Employer'sView," Bureauof National Affairs Inc,Collective Bargaining Negotiations and Contracts,5NL. R. B. v. Illinois Tool Works,153 F.(2d) 811,815 (C.C. A. 7). 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee of The Bettcher Manufacturing Corporation, in violationof Section 8 (3) of the Act, and interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8 (1) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, The BettcherManufacturing Corporation, Cleveland, Ohio, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(it)Discouraging membership in The Grievance Committee ofThe Bettcher Manufacturing Corporation, or in any other labor organ-ization of its employees, by discharging any of its employees, or inany other manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of their employment, becauseof statements appropriately made in the course of bargainingnegotiations ;(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing its employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist TheGrievance Committee of The Bettcher Manufacturing Corporation,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer James Savoca immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make whole James Savoca for any loss of pay he may havesuffered because of his discriminatory discharge, by payment to himof a sum of money equal to the amount which he normally would haveearned as wages during the period from April 12, 1946, the date ofhis discharge, to the date of the respondent's offer of reinstatement,less his net earnings, if any, during the same period;(c)Post at its plant in Cleveland, Ohio, copies of the notice attachedhereto and marked "Appendix A." 6 Copies of such notice, to bein the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall he inserted before the words "A Decision and Order," the words "A Decree of theUnited States Circuit Court of Appeals Enforcing." THE BETTCHER MANUFACTURING CORPORATION529furnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by an authorized representative of the respondent,be posted by the respondent unmediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notice is not altered, defaced, or covered by anyother material;(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.MEMBER GRAY, dissenting in part:I am of the opinion that the complaint should be dismissed. I basemy decision solely on the events which occurred at the tavern afterthe collective bargaining meeting had adjourned. In my view, thecollective bargaining meeting at the Union hall was a closed meeting atwhich Savoca's remarks are entitled to protection as part of the giveand take of the collective bargaining process.I take a different view,however, of the tavern incident, which was open to the public andoccurred in a public place.Here, Savoca did not have the protectionof a closed union meeting or bargaining conference and therefore tookthe risk of being disciplined for his unwarranted remarks to PresidentArter 1No individual citizen or any organization of which he is amember should be exempt from responsibility for harmful, public ac-tions or statements, such as were made in this case.The stature ofthose accepting such responsibilities will increase.Inasmuch as Savoca's conduct at the tavern was concededly a princi-pal motivating cause for his discharge, I conclude that his dischargefor that reason did not violate the Act, and that consequently thecomplaint should be dismissed.APPENDIX ANOTlci: TO ALL EMPLOYERSPursuant to a Decisionand Orderof the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :i Cf. my dissenting opinion inMatterof Atlantic Towing Company/(10-C-1869). 75N L R B. 1169 530DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in TILE GRIEVANCE COiI-MITTEE OF TIIE BETTCIIER MANUFACTURING CORPORATION, or in anyother labor organization of our employees, by discharging any ofour employees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition oftheir employment, because of statements appropriately made inthe course of bargaining negotiations.WE WILL NOT engage in any like or related acts or conduct in-terfering with, restraining, or coercing our employees in the exer-cise of their right to self-organization, to form labor organizations,to join or assist THE GRIEVANCE COMMITTEE OF TIIE BETTCHERMANUFACTURING CORPORATION, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.WE WILL OFFER James Savoca immediate and full reinstatementto his former or a substantially equivalent position without preju-dice to any seniority or other rights and privileges previously en-joyed, and make him whole for any loss of pay suffered as a resultof the discrimination practiced against him.TIIE BETTCIIER MANUFACTURING CORPORATION,Employer.Dated ------------------------By --------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John Hull, Jr.,for the BoardMessrs.Fred J. PerkinsandCalvin K. At ter,both of Cleveland, Ohio, for therespondent.Mr. James Savoca,in person, the charging party.STATEMENT OF THE CASEUpon a charge filed May 15, 1946, by James Savoca, an individual, the Na-tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Eighth Region (Cleveland, Ohio), issued its complaint dated September30, 1946, against The Bettcher Manufacturing Corporation, herein called therespondent, alleging that the respondent had engaged in, and was engaging in,unfair labor practices affecting commerce within the meaning of Section 8 (1)and (3), and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat 449, herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the charging party.With respect to the unfair labor practices, the complaint alleged in sub-stance: (1) that the respondent, on or about April 12, 1946, discharged JamesSavoca, and since that date has refused to reinstate him, because he engaged in THE BETTCHERMANUFACTURINGCORPORATION531concerted activities with other employees of the respondent,and because of hismembership in, and activity on behalf of a labor organization of therespondent'semployeesknown as The Grievance Committee of The BettcherManufacturingCorporation, thereby engaging in unfair labor practices within themeaning ofSection8 (1) and(3) of the Act;and (2)that since March 1, 1946,the respond-ent had engaged in a continuous course of conduct which has interfered with,restrained,and coerced its employees in the exercise of their rights as guaranteedin Section 7 of the Act, thereby engaging in unfair labor practices within themeaning ofSection 8 (1) of the Act.On October 11, 1946, the respondent filed its answer in which it denied thatithad engaged in any unfair labor practices, and affirmatively averred that ithad discharged the said Tames Savoca for "legal and justifiable causes."Pursuantto notice,a hearingwas held at Cleveland, Ohio, on October 28, 1946,before theundersigned,the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by counsel ; thecharging party appearedin personFull opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on the issues, wasafforded allparties.At the conclusion of the hearing, the undersigned, without objection, granted amotion of counsel for the respondent to dismiss the complaint insofar as it allegedthat the respondent had since March 1, 1946, engaged in a plan and continuouscourse of conduct which has interfered with, restrained, and coerced its employeesin the exercise of their rights as guaranteed in Section 7 of the Act. The under-signed,without objection, also granted a motion made by Board counsel, toamend the complaint to conform to the proof in such formal matters as dates,spelling, and the likeAt the conclusion of the Board's case, counsel for the respondent moved toclismiss the complaintin itsentiretyThis motion was deniedUpon renewalof the same motion by respondent's counsel at the conclusion of the hearing, theundersigned reserved rulingThat motion is disposed of by the recommenda-tions hereinafter made.At the conclusion of the hearing the undersigned heard oral argument by coun-sel for the respondent and the BoardAlthough opportunity to file briefs and/orproposed findings of fact and conclusions of law was afforded the parties, no suchbriefs or proposed findings and conclusions were receivedUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI., THE BUSINESSOF THE RESPONDENTThe respondent, The Bettcher Manufacturing Corporation, is an Ohio corpora-tion with its plant and principal offices located in Cleveland, OhioThe respond-ent is engaged in the manufacture of job stampings.During the 12-month period prior to the hearing, the respondent producedfinished products of a value in excess of $750,000, of which in excess of 70 percentwas shipped to points outside the State of Ohio. The principal raw materialused by the respondent in its operations is sheet metal.During thesame periodit used such raw material of a value in excess of $350,000, of which in excess of50 percent was received by it from points outside the State of Ohio.The respondent concedes that it isengaged incommerce within the meaning ofthe Act.781902-48-vol. 76-35 532DECISIONS OF NATIONALLABOR RELATIONS BOARDIITHE ORGANIZATION INVOLVEDThe Grievance Committee of The Bettcher Manufacturing Corporation is alabor organization admitting to membership employees of the respondent at itsplant in Cleveland, Ohio.IlI.THEUNFAIR LABORPRACTICES;THE DISCHARGEOF d.01ES S-\VOCAA Thefactual settiligThe respondent employs approximately 75 pioductiou workers in its plant.During March 1946, in order to further their demand for a wage increase, theemployees organized The Grievance Committee of The Bettcher ManufacturingCorporation, hereinal ter referred to as the Grievance Coninuttee,' through whichthey requested the respondent to giant them an upward adjustment in theirwages.The initial negotiations for an increase were carried on between CalvinK. Arter, the respondent's president and treasurer, and the coininittee of fouremployees, hereuibefore described, which had been selected to represent theemployeesArter informed the committee that the respondent was operating ata loss and therefore could not afford to grant as large a wage increase as theemployees were demandingThe upshot of these negotiations was an offer byArter of a flat increase of 7 cents per hourThe committee informed Arter thatitwas "going to be pietty hard to convince [the employees] that the Company"was losing money, and invited him to attend the next meeting of the employeesas a whole to "explain to the boys the situation " This invitation was accepted.The employees held their meetings in it hall over a tavernThe next meeting,which Arter was invited to attend, was held on April 5, 1946, in the said hall.That night At-ter came to the tavern and waited theca to be called into themeeting. In the meantime, the committee reported to the approximately 35employees in attendance on Arter's offer of a 7-cent per hour wage increaseTheevidence is undisputed, and the undersigned finds, that many of the employeeshad been drinking, and weie boisterous and disorderly to such an extent thatthe chairman at times lost control of the proceedings.Understandably, the tes-timony is in conflict as to exactly what action was taken on the conunittee's re-portBoard witness Savoca testified that the respondent's offer was turned down"bv acclamation" and that the employees decided by vote to "accept nothingless than [a] 15 cents I increase] "Respondent's witness Byndas, who was chair-man of the meeting, testified that lie "asked [the employees] to vote on whetherthey would be willing to accept the seven-cent raise and the majority of their saidno " The secretary of the meeting, Hess, testified that no formal vote on thequestion was taken, but that the men were divided about half and half as towhether or not to accept the respondent's offer.The only other witness as to thismatter testified vaguely that "one says this much and one says that much" andthat "some says 15, some says we ought to get as much as the rest of them, 181/2,and so forth."On the basis of the foregoing, the undersigned is persuaded, andtherefore finds, that whether or not a torinal vote was taken, a nlajoiity of theemployees present at the April 5 meeting indicated, after hearing the committee'sreport, and before Arter entered the meeting, that they were opposed to accept-'The term "Grievance Committee" seems to have been used rather loosely by the em-ployees to describe both the organization as a whole, consisting of all the respondent's em-ployees, -s\ho met monthly as a body, and the committee of four which was selected by theemployees to act as a grievance committee for them. THE BETTCHERMANUFACTURINGCORPORATION533ance of the respondent's offer of a 7-cent per hour wage increaseWhen thisbecame evident, the members of the committee summoned Arter into the meetingto explain the respondent's positionArter was given the floor and he placedbefore the employees the respondent's contention that it was losing money andcould not afford to increase wages by more than the 7 cents he had offered.Following Arter's presentation of the respondent's position, a general dis-cussion ensued. with employees expressing their opinions, and asking questions,and Arter answering on behalf of the respondent 2 Atter about 15 minutes ofsuch discussion, Savoca, the eniploiee alleged in the complaint to have beendiscrimiinatorily discharged, was given the floor.He took issue with the re-spondent's refusal to grant more than a 7-cent wage increase, and disputed Arter'scontention that the respondent wits operating ,it a loss.Although the testimonyis somewhat in conflict as to Savoca s exact language, the undersigned is con-vinced from the record as a whole, and therefore finds, that during his remarks,which were interrupted by dissenting shouts from some other employees, Savocastated in substance that he did not believe that the respondent was losing moneyas Alter asserted, because Arter was in the habit of taking expensive vacationtrips; and that no employee, including himself, wished to work for a companywhich was losing money.When Arter offered to prove that the respondent waslosingmoney by producing the Company's books,' Savoca retorted thathe had had experience as a bookkeeper, and that books could be juggled to showa loss.Following the discussion, the employees voted to accept the respondent's offer,and the meeting adjourned. After the meeting, Arter, together with two othermen, was sitting in a booth in the tavern below the meeting hall, in which, aftera few moments, he was joined by Savoca' The testimony of both Arter andSavoca is in agreement, and the undersigned finds, that Arter began a conversa-tion between them by berating Savoca for the tatter's remarks during the meet-ing.Thereupon Savoca repeated in substance what he had said at the meeting,namely that he had had bookkeeping expel ience, that books could be manipulatedto show a loss, and that if the respondent was actually losing money, he (Savoca)(lid not care to work for it i A week later, on April 12, 1946, Savoca was Sum-moned to Arter's office in the respondent's plant, where Alter discharged him,giving as the reason for the discharge the fact that Savoca had insulted himby in effect calling hire a "crook and a liar."2From Arter's testimony it is clear, and the undersigned finds, that even after lie cameinto the meeting, the loud and disorderly conduct which had characteiized the earlierpart of the meeting, continuedn g, there was noisy "cat calling and joking." etc"This offer was couched in profane language, in which, accoiding to the testimony, allthose present were indulgingThe undersigned does not consider it necessary to resolve the conflict between thetestimony of Savoca and that of Arter as to whether Savoca was invited by Arter to jointhis group, on whether he sat down at the table without an invitationAs is hereinabovefound, in any event, the testimony is undisputed that Arter initiated the ensuing discussionThe above finding is based on Arter's testimonySavoca testified that lie disputed astatement Arter had made that the GeneralJlotors Corporationwas losing money, and thatwith regard to the respondent's books, he merely said that Arter "should bring the booksinto the meeting so everyone could look at the books."From the record as a whole, theunder signed is convinced that during their conversation in the tavern, following the meet-ing, Savoca and Artei in effect ieaffinied their respective statements made during themeeting, and therefore is persuaded that Arter s version of this conversation is the nioreaccurate.6AI: the same time Arter offered to show Savoca the respondent's books, but the latterexpressed himself as being uninterested in them, saying, "I don't care about looking at tinebooks, I am interested in my job. I am a family man , I got five kids . 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDB The contentions of the partiesasto the legality of Savoca'sdischarge, andconcluding findingswith respecttheretoIn answer to a question by respondent's counsel, Arter testified as follows :Mr. Savoca's employment was terminated purely and simply because lieintimated that I was it liar and that I manipulated my books and for noother reasonAnd at his own request that lie didn't want to work for acompany that was losing money.On the basis of Arter's above-quoted testimony, and in the absence of anyevidence in the record to support a contrary finding as 'to Arter's state of mind,the undersigned concludes and finds that the respondent's discharge of Savocawas motivated by Arter's resentment at the remarks made by Savoca during themeeting of April 5, and during the conversation between them immediately fol-lowing the said meeting.Counsel for the Board contends in substance that the remarks made by Savocato Arter, whether ill-advised or not, NN en e confined to the subject then ender dis-cussion between the employees and the respondent, namely the wage increasesought by the employees; that such statements therefore constituted an exerciseof Savoca's right, as defined in Section 7 of the Act, to engage in concerted activi-ties for the purpose of collective bargaining ; and that the respondent's dischargeof Savoca for exercising that i ight cqnsequently was in violation of the ActTherespondent argues that Savoca %%as discharged because he "in substance called[Arter] a liar and a trickster with his books and [said] he didn't want to workfor it company that was losing money . . [and I that is not concerted activity."That the above-described meeting between Arter and the employees constituteda collective bargaining conference, though perhaps one unconventional in form,seems beyond question. Arter, the employer-representative, attended the meetingfor the purpose of placing before the eniplo^ees the respondent's position as tothe amount of wage increase it could afford to grant, and then entered into nego-tiations with the employees, who were arguing for it more substantial increase.Although the employees had not designated it bargaining committee to representthem on this occasion, but instead threw the floor open to all employees to enterinto the discussion, which resulted in a somewhat disorderly procedure, this did notdeprive the meeting of its essential character as a collective bargaining confer-ence, and one into which Arter entered voluntarily and without objectionIt isto be noted, moreover, that preceding Arter's entrance into this conference, amajority of the employees had made a decision to reject the respondent's offer ofa 7-cent raise, and to demand it greater increase It follows, and the under-signed concludes and finds, that by arguing with Arter for a greater increase thanthe respondent was offering, Savoca was carrying out the mandate of the majorityof the employees, and was thereby engaging in such concerted activities for thepurpose of collective bargaining as are defined and protected by Section 7 of theAct.It remains to be decided whether the character of Savoca's remarks was such,even though they were made during the course of a concerted activity, as toexceed permissible bounds, and to divest them of the protection of the Act, and,consequently, to justify the respondent in discharging Savoca because Arterfelt personally affronted by his statementsIn considering this question, theundersigned is not unmindful of the fact that in arguing for a greater wageincrease than the respondent had offered, Savoca questioned the truth of Arter'sassertion that the respondent was operating at a loss ; waved aside Arter's offer THE BETTCHER MANUFACTURING CORPORATION535toproduce the respondent'sbooks as proof ofthisassertion ;. ,unplted`that ifthe books showeda loss,they might have been "juggled" for the purpose ofsupportingArter's contentions;and in addition,engaged inthe bluster-' ofdeclaring that no employee,includinghimself, wanted to work fora companywhich waslosingmoney.Such a combination of pugnacity and bluff may notbe an ideal pattern for the conduct of collective bargaining negotiations, burunfortunately, as is common knowledge, not all collective bargaining is con-ducted on a level of gentility and restraintTempers are oftenaroused, andfrequently one or both partiesengage inacrimony and cast aspersions at oneanother'smotives.The Board does not, tinder such circumstances, under-take to act as a monitor or censor of the conduct of either employer or em-ployeesThus, for example, the Board has held that all employer's unprovedaccusation, during a collective bargaining conference, in the presence of em-ployees, that the union representative was corrupt, even though "ill-advised,"did not constitute an unfair labor practice because it was made "during a heatedargument" in the course of collective bargaining negotiations(Matter of Esser,Rubbc) Co, Inc,50 N. L B B 288, 291) The undersigned assesses Soivoca'sstatements to Arter in a similar lightFrom the record it is clear that themeeting at which the discussion took place was generally loud and boisterous,and that Arter as well as Savoca, in common with the others in attendance,was vigorous to the point of piofanity in his choice of language.That theverbal exchange between them developed some heat, under such circumstances,is not surprising'As has been pointed out above, it is not uncommon for suchheated arguments to develop during bargaining negotiations, and for insult-ing reinaiks to be exchanged, and as we have seen, the Board has taken cog-nizance of this fact, and has not applied to statements made during a bargainingdiscussion, the same standards it would to those uttered under other cir-cumstancesAll of this is not to say that any abusive statementmadeby an employee tohis employer dit ring the course of a bargaining conference is protected by theActThe Act does not grant immunity to an employee,even duringcollectivebargaining,from the ordinary penalties for insubordination, it does, however,protect the right of employees to engage in collectivebargainingvigorously andwithout sear of reprisalTo be protected, it would appear that statementsby employeesduring bargainingconferencesmust be addressedto or havesomereasonablebearing on the bargainableissues;otherwise, they would havean iusnfeient-relation-to-the-bargain ing-process to be termed "collective activ-ity" since the collective activity protected by the Actin such a situation isthe bargaining process.Applying theforegoingtest to the statements made by Savoca, one is forced toconclude that they fallwithin thepurview of concerted activities for thepurposeof collectivebargaining as definedin, and protected by, the Act, since they were alldirectly addressed to the issueunder discussion,i.e ,whether or not therespondent could afford to grant the wage increasedemanded by the employeesUnder the applicabledecisionsof the Board and the Courts, concertedactivities' It will be remembered that on the occasion of his discharge, Savoca pleaded with Aiterto be allowed to keep his job.sArter,as well as Savoca,indulged in rather strong language.E g, as Savoca crediblytestified,and the undersigned finds, Savoca, during the discussion,suggested that it therespondent granted a substantial wage increase,themorale of the employees would beheightened to such an extent as to result in greater production.Thereupon Arter de-manded"Can you put up $20,000 bond to guarantee that principle?"When Savocaanswered that he could not, Arter retorted,"Then put your money where your mouth is " 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich are protected by the Act are not divested of that protection because theymay be unwise, tactless, or otherwise ill-advisedMattel of Reynolds Interna-tional Pen.Co.,70 N. L R B 932; NL. R B. v. Mackay RadiocETelegraph Co,304 U. S 333, 344 ° Not even every foi in of illegal conduct (as distinguished fromconduct which is merely inadvisable) arising from concerted activity protectedby the Act, justifies punitive action by an employer.Roth the Board and theCourts have recognized that a distinction is to be drawn between cases whereemployees engaged in concerted activities exceed the bounds of lawful conductin "a moment of animal exuberance"(i1Id1Wagon Drrzei s Union v McadoicnloorDail tes,312 U S. 287, 293),or in a mannernot activated by improper motives,arid those flagrant cases in which the misconductis soviolent or of such seriouscharacter as to render the employee unfit for further serviceCompareN L R. B.vFanstccl Metallurgical Coil),306 U S. 240, and SontbeinSteannslinp Co. v.N. L. R. B., 316U S 31, with Bee,ksliit eKitt tting.llillsv X.L ItB, 139 F. (2d)134, 141 (C C A 3), cert denied 322 U S. 747, andN L R B v Stackpole CarbonCo., 105 P. (2d) 167, 176, cert. denied, 308 U S 605.In all such cases as the one at bar, we are confronted with the question whetherthe protection of the right of employees to full freedom in their concerted activi-ties should be subordinated to the undoubted right of the employer to maintaindiscipline and to punish insubordination.Flere the circumstances surroundingthe particular incident in issue, as well as general principles, seem to iequirethat the right of the employees involved to be free to exercise their statutoryrights, be held paramount to the right of the employer to punish an employeewhom he has deemed to have insulted him It must be remembered thatSavoca's statements were uttered to Arter, not during working hours, nor evenon the respondent's lnremises,but in a setting where the pasties met presumablyitsequals,to bargain, over anissuethen in dispute betiicen themThe lack ofrestraint and intemperate language which characterized the discussion was, aswe have seen, not confined to Savoca, but was also indulged in by Arter.Withthis background in mind, the night which the respondent seeks to vindicate isnot that of punishing insubordination, but that of implementing its resentmentagainst remarks which it feels were presumptuous, false, and insultingThatright, the undersigned concludes and finds, is subordinate to the right of em-ployees to bargain collectively with their employer without the restraints whichwould necessarily be imposed if the employer were to be allowed to sit in judg-ment on the propriety of their bargaining arguments, and to penalize those oftheir representatives whom lie decreed to have overstepped the bounds of suchpropriety.The guaranty embodied in the Act of the right to bargain collectivelyis intended "to assure a privilege that in itself must be so actual and certain thatfear and doubt are absent from the individual's mind, or the freedom is but anabstraction.If the speaker must hesitate before uttering his thoughts, if hemust weigh and nicely balance every word so as to determine whether what lie isabout to say is permitted or forbidden, the guaranty . . . is little more thantheoretical."10In suchcircumstances, the speaker is "wholly at the mercy of0Thornhill v. Alabama, 301 U.S.88, andAnierican Federation of Labor vSwing,312 U S 321, in which the supreme Court held that picketing was within the pio-tection of the First Amendment, and that such protection is not lost by the misconduct orincivility of the pickets, unless such misconduct is so serious as to occasion imminent andaggravated danger of a breach of the peace.10Quoted troni opinion of the U S Circuit Court of Appeals for the Eighth Circuit dis-cussing the right of tree speech(N L R. B v. Montgomery TVard <CCo , decided October23, 1946, 157 P. (2d) 486(C C A. 8) ). THE BETTCHER MANUFACTURING CORPORATION537the varied understanding of his hearers and coiseluentll of whatever,fnferencemay be diawn as to his intent and lneannig""(Thomas v.Colliois,323 U S.516, 525).The respondent argues further that even if Savoca's statements 1o Arter duringthe meeting be deemed to be protected by the Act because they constituted a partof concerted activities,his reiteration of those statements after the meetinghad adjourned,and the collective bargaining process was over,"did not constituteprotected activities,and therefore furnished the respondent with a legitimateground fordischarginghen.The undersigned finds no merit in this contention.Savbca's conversation with After immediately following the collective bargainingmeeting was merely a continuo[ion of the discussion betty een them during themeetingSavoca,in the second conversation,did nothing more than to reaffirmand defend the arguments lie had used during the prior discussion,and this onlyin response to the challenging remarks addressed to hum by Arter,who initiatedthe second conveisationMoreover,as is apparent front the record,"both menwere still in the same angry mood which had developed during the precedingaigumeut while the nieeting was still in progressIn these circumstances, theundersigned is persuaded,and therefore finds, that the conversation betweenSavoca and Arter in the tavern,immediately following the close of the meeting,was part of the same heated argunient which had gone on between them duringthe precedingpart of the evening, and is to be viewed in the same light as theirprior debate.To attempt to deal with the two discussions separately and stand-ing apart,as the respondent urges,would be utteily unrealistic.The iespondentavowedly bases Savoca's discharge on its resentment at the type of argumentsSavoca used in attempting to refute the respondent's claimthat it was operatingat a loss, and since these arguments weremadeboth during and after thecollective bargaining meeting,the undersigned finds it impossible to disentanglethe two, and finds that even if it had been legal for the respondent to havedischarged Savoca for making the statements on the occasion after the meetingclosed,the discharge is still tainted with illegality because it was based at leastpat tly on the respondent's objections to his statements madeduringthe collectivebargaining meeting, which, as has been found,constituted protected concertedactivity.On the basis of the foregoing,and the entire iecoid,the undersigned concludesand finds that by discharging James Savoca on April 12,1946, and thereafterrefusing to reinstate him," because lie had engaged in concerted activities withother employees of the respondent,the respondent discriminated with respect toSavoca's hire and tenure of employment,thereby discouraging membershp in the11 It is to be noted that Arter testified that lie discharged Savoca because the latter"intimated" that Alter was a liar and manipulated his booksFlour the context ofSavocas ieniarks, one could as readily nifei that his intent wits to argue that the conten-tion that the respondent was losing money was invalid as long as Arter's salary was suffi-cient to enable him to take expensive hunting trips, ,and that if the company's books werein thatmanner madeto show a lo,s, they had been "juggled "12The employees, just before adjourning the meeting, voted to accept the respondentsoffer of a 7-cent raise18After testified as follows regarding the conversation, "well, I started out, I asked himsomething about wheie the hell did lie learn so much about books or something likethat"Savoca testified that After opened the conversation by saying, "You know,Jim, you haven't got the mind of a five-year-old "" On the basis of Savoca s undenied testimony, which the undersigned credits, it isfound that Savoca applied for reinstatement to the respondents employ several timesaftei his discharge, and that such reinstatement was denied him. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrievance Committee,"and interfering with, restraining,and coercing Its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereofV THE REMEDYHaving found that the respondent has engaged in certain unfair labor practicesaffecting commerce, the undersigned will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act. 'It has been found above that the respondent's discharge of James Savoca onApril 12, 1046, constituted unfair labor practices under the Act It will thereforebe recommended that the respondent reinstate him to his tornier or substantiallyequivalent position,° without prejudice to his seniority and other rights andprivileges.It will also be recommended that the respondentmakehim whole forany loss of pay lie may have suffered by reason of the respondent's discriminationagainst him by payment to him of ai sum of money equal to the amount he wouldhave earnedas wagesfrom the date of his discharge from the respondent'semploy, to the date of the respondent's offer of reinstatement,less hisnet earn-ings" during said periodItwill also be recommended that the respondent post appropriate notices toits employeesin connectionwith the foregoingUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:15As the Board has consistently held, a discharge foi engaging in concerted activitiesnot only interferes with, restrains. and coerces the employees m the exercise of their rightsunder the Act, in violation of Section 8 (1), but also has the necessary effect of discouragingmembership in the laboi organization catiying on such concerted activities, thus violatingSection 8 (3) of the ActMatter of Rockingham Poultry Marketing Coopciative, Inc,59N. L R. B 486, 486-487Mattes of Sandy Hill Iron and Brass Works,55 NiL R B 1 at1-2 ,Matter of Ei er Ready Label Corp ,54 N I. R B 551, 557-558 ,Mattel of Texas Tex-tileMills,58 N L R B 352, 353 Despite the fact, as heiemabove found, that the re-spondent was not motivated by antiunion feelings in discharging Savoca, but merely by itsresentment at his statements, which have been found to constitute protected concertedactivities, its conduct is nevertheless illegalForwhen it is once made to appear fromthe primary facts that the employer has violated the express provisions of the Act, we maynot inquire into his motives" even where it is shown that lie "has not wilfully violated"the ActMatter of Eureka Vacuum CleanerCo , 69 N L R B 878, and cases cited infootnote 3 thereof16 In accordance with the Board's consistent interpretation of the ter in. the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition 'SeeMatter of TheChaseNational Bank of the City of New Yotk, San Juan,Puerto Rico, Branch,65 N. L R B. 827a By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof CrossettLuntbeiCompany,8 N L R B 440 Monies received for work performedupon Federal, State, county. municipal, or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporation v. N L. R B.,311 U S 7 THE BETTCHER MANUFACTURINGCORPORATIONCONCLUsroNs OF LAW5391.The Grievance Committee of The Bettcher Manufacturing Corporation isa labor organization within the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employeesin the exer-ciseof the rights guaranteed in Section 7 of the Act, the respondenthas engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3By discriminating in regard to the hire and tenure of employment of JamesSavoca, thereby discouraging membership in The Grievance Committee of TheBettcher llanufacturinii Corporation, the respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (3) of theAct4The aforesaid unfair labor practices are unfair labor practices affectingcommerce ,vithin the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent, The Bettcher Manufacturing Corpo-ration, of Cleveland, Ohio, its officers, agents, successors, and assigns shall:1Cease and desist from discouraging membership in The Grievance Committeeof The Bettcher Manufacturing Corporation, or any other labor organization ofits employees, and interfering with, restraining, or coercing its employees in theexercise of their right to self-organ»ation, to join or assist The Grievance Com-mittee of The Bettelier Mamrfactuuug Corporation, or any other labor organiza-tion, to b:i gait collectively tin ough representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining, orothermutual aid or protection, by discharging or in any other manner dis-criminating in regard to the hire or tenure of employment or any term or condi-tion of employment of any of its employees.2Take the following affirmative action, which the undersignedfindswilleffectuate the policies of the Act:(a)Offer to James Savoca immediateand full reinstatement to his formeror substantially equivalent position without prejudice to his seniorityand otherrightsand privileges ;(b)Make whole James Savoca for any loss of pay he mayhave suffered byreason of the respondent's discrimination against him by payment to him of asum of moneyequal to the amount determinedin the manner set forth in thesection entitled "The remedy" above;(c)Post immediately at its plant at Cleveland, Ohio, copies ofthe notice at-tached to the Inteiniediate Report, herein, marked "Appendix A " Copies ofsaid notice, to be furnished by theRegionalDirector for the EighthRegion, afterbeing signed by the respondent, shall be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays there-after, in conspicuous places,includingallplaces where notices to employeesare customarily postedReasonable steps shall be taken by the respondents toinsure that said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director of the EighthRegion inwriting withinten (10) days from the date of the receipt of the Intermediate Report whatsteps the respondent has taken to comply therewith 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaidAs provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date ofserviceof the order transferring the case to the Board, pursuant to Section 20338 ofsaid Rules and Regulations, file with the Board. Rochambean Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings Upon all motions or ob)ections) as herelies upon, together with the original and four copies of a brief in supportthereof; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shallbe promptly made as required by Section 203 65. As further prodded in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the BoardISADORE GRFENB>ERG,Trial Ea,antiine7.Dated December 19, 1946.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborWE WILL NOT discourage membership in THE GRIEVANCE COMMITTEE OFTHE BETTCHER MANUFACTURING CORPORATION, or any other labor organiza-tion of our employees, or interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist THE GRIEVANCE COMMITTEE OF THE Bi:rTCHER MANUFACTUR-ING CORPORATION, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, by discharging or in any manner discriminating in regard to thehire or tenure of employment of any of our employees.WE WILL OFFER to James Savoea immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole forany loss of pay suffered as a result of the discrimination.All our employees are free to become or remain members of the above-named union or any other labor organizationWe will not discriminate in THE BETTCHER MANUFACTURING CORPORATION541regard to hire or tenure of employment or any term or condition of employ-ruent against any employee because of membership in or activity on behalfof any such labor organization.THE BETTCHER MANUFACTURING CORPORATION,Employer.By ------------------------------------------------Dated ------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.